Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are subjected to the Restriction Requirement.


                                       Restriction and Election

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-9, drawn to a nanostar for photocatalysis, comprising a nanosphere, tips protruding from the nanosphere, and a coating comprising TiO2, classified in class B01J, subclass 23/52 and class B01J, subclass 21/063, subclasses 35/0033 ; 35/004; 35/023 ; 35/08.. . 
II. 	Claim 10 drawn to a semiconductor or photocatalysis device comprising the nanostar of claim 1, classified in class H02M, subclass 7/217.
III. 	Claim(s) 11-17 drawn to a method for coating nanostars comprising (a) providing a titanium dioxide sol-gel composition comprising titanium dioxide or precursor thereof; (b) admixing nanostars with the sot-gel composition to form a mixture; and (c) heating the mixture at a temperature of below about 150 "C to form Tri2-coated nanostars., classified in class B01J, subclasses 37/0219; 37/0221 ; 37/0225 ; 37/0228 ; 37/0244 ; 37/04.
IV. 	Claim(s) 18-20 drawn to a method of catalyzing hydrogen production from water, comprising illuminating the nanostar of claim 1 in water with ultraviolet light, visible light or infrared light., classified in class C01B, subclass 3/042; class Y02E , subclass 60/36 ; class Y02P , subclass0/133

The inventions are distinct, each from the other because of the following reasons:
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
	In the instant case, the invention of Group I is directed to the nanostar for photocatalysis, comprising a nanosphere, tips protruding from the nanosphere, and a coating comprising TiO2, while the invention of Group IV is directed to the method of catalyzing hydrogen production from water, comprising illuminating the nanostar of claim 1 in water with ultraviolet light, visible light or infrared light.,
	However, Group IV can be prepared without using the nanostar for photocatalysis by reacting a borohydride with water in the presence of a catalyst containing an alkali metal or an alkali earth metal, as disclosed in Lewis et al (US 3,210,157), which is different from  the catalyst disclosed in the Group I. Therefore, they are unrelated to each other since each represents a patentably distinct invention. 



	
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
	In the instant case, the invention of Group II is directed to the semiconductor or photocatalysis device comprising the nanostar of claim 1, while the invention of Group IV is directed to the method of catalyzing hydrogen production from water, comprising illuminating the nanostar of claim 1 in water with ultraviolet light, visible light or infrared light.,
	However, Group IV can be prepared without using the nanostar for photocatalysis by reacting a borohydride with water in the presence of a catalyst containing an alkali metal or an alkali earth metal, as disclosed in Lewis et al (US 3,210,157), which is different from  the catalyst disclosed in the Group II. Therefore, they are unrelated to each other since each represents a patentably distinct invention. 

Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions 
	In the instant case, the invention of Group III is directed to the method for coating nanostars comprising (a) providing a titanium dioxide sol-gel composition comprising titanium dioxide or precursor thereof; (b) admixing nanostars with the sot-gel composition to form a mixture; and (c) heating the mixture at a temperature of below about 150 "C to form Tri2-coated nanostars, while the invention of Group IV is directed to the method of catalyzing hydrogen production from water, comprising illuminating the nanostar of claim 1 in water with ultraviolet light, visible light or infrared light.,
	However, Group III and Group IV are two unrelated, different methods; Group III is related to the method for coating nanostars vs. the method of catalyzing hydrogen production. Furthermore, Group IV can be prepared without using the nanostar for photocatalysis by reacting a borohydride with water in the presence of a catalyst containing an alkali metal or an alkali earth metal, as disclosed in Lewis et al (US 3,210,157), which is different from  the catalyst disclosed in the Group III. Therefore, they are unrelated to each other since each represents a patentably distinct invention. 


Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II or Group III or Group IV, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	5/11/2022